Felton, Chief Judge.
Monroe Ferguson instituted an action seeking a declaratory judgment as to whether Albert E. Wallace, successful nominee in the 1968 Democratic primary for the office of solicitor general (now district attorney), was qualified to hold said office and whether he was entitled to have his name listed as a candidate on the November, 1968, general election ballot. The basis of the action was the declaration by the court on the subject to guide the plaintiff in voting in said election. At the time the judgment in favor of the petitioner became final the general election had been held with Mr. Wallace’s name on the ballot. Hence the judgment of the court and the question whether Mr. Wallace’s name was properly on the ballot or not could not have benefited or hurt the plaintiff insofar as any guidance in voting in said election was concerned and the question was and is moot *404insofar as this action is concerned. This court is without jurisdiction to decide it.
Argued January 7, 1969
Decided March 14, 1969.
George G. Finch, Wesley R. Asinof, for appellant.
Charles J. Driebe, William V. George, Lavinia B. George, Lee Hutcheson, for appellee.
Alexander Cocalis, Mallory C. Atkinson, amicus curiae.
The appeal is therefore dismissed without prejudice to the appellant as to any question on the cross action in this case if the judgment in Wallace v. Wallace, 225 Ga. 102, should be appealed to the Supreme Court of the United States and reversed by that court.

Appeal dismissed.


Pannell and Quillian, JJ., concur.